Citation Nr: 1023487	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  99-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to July 11, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from July 11, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 
1978.

In a December 1998 rating determination, the Department of 
Veterans Affairs (VA) Regional Office (RO) located in North 
Little Rock, Arkansas denied service connection for PTSD.  
The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in December 2000.  

In a February 2003 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation from April 1998, the date of the 
Veteran's request for service connection for PTSD.  In a May 
2007 rating determination, the Appeals Management Center 
(AMC), acting on behalf of the RO, increased the Veteran's 
disability evaluation from 30 to 50 percent and assigned an 
effective date of July 11, 2007.  

As a result of the RO/AMC's actions, the Board has listed the 
issues as such on the title page of this decision.  


FINDING OF FACT

The Veteran's PTSD has resulted in difficulty in 
understanding complex commands; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD, 
and no more, have been met from April 24, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2009).

GAF scores between 71 to 80 is indicative that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  Scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995). 

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a December 1998 VA 
outpatient visit, the Veteran reported having much anxiety.  
He stated that he had nerve problems when things happened 
unexpectedly.  He felt uncomfortable around people and 
isolated himself.  The Veteran was found to be oriented times 
three.  His mood was anxious and he had no suicidal or 
homicidal thoughts.  Insight and judgment were fair and the 
Veteran was noted to be sleeping five hours per night.  The 
examiner assigned a GAF score of 55.  

At the time of a June 1999 visit, the Veteran was found to 
have poor eye contact.  His speech was slow and steady with a 
good tone.  His affect was appropriate to mood and was 
slightly blunted.  His mood was normally ok.  His thought 
process was goal directed.  He had had suicidal thoughts over 
the past six months.  He stated that he did not want to kill 
himself.  The Veteran reported seeing insects out of the 
corner of his eye and hearing animals at night which would 
awaken him.  He did not have any specific hallucinations or 
delusions.  The Veteran had good judgment but poor insight 
into his condition.  His immediate and long term memory were 
good and he was oriented times three.  He spelled world 
backwards and remembered three objects at five minutes.  The 
examiner noted that the Veteran had a six month history of 
increased depressive symptoms.  The examiner rendered a 
diagnosis of chronic major depressive disorder and assigned a 
GAF score of 62.  

At the time of a July 1999 visit, the Veteran was noted to 
have moderate major depressive disorder with a GAF score of 
55 being assigned.  At the time of August 1999 visits, the 
Veteran was assigned GAF scores of 55 and 61.  

At the time of a December 1999 visit, the Veteran reported 
having nightmares at times and indicated that certain loud 
noises startled him.  He avoided war movies.  His sleep was 
fair except when he had nightmares.  His energy was good but 
his concentration was poor.  His appetite varied and he had 
no psychomotor agitation.  The Veteran stated that he enjoyed 
being with his family.  A diagnosis of moderate major 
depressive disorder, moderate; rule out PTSD, was rendered.  
The examiner assigned a GAF score of 75.  

At the time of a February 2000 visit, the Veteran reported 
having depression which he rated as 8/10 and anxiety rated as 
10/10.  He slept four to five hours.  He rarely socialized.  
His energy activity was noted to be low.  He denied suicidal 
and homicidal ideations as well as delusions and 
hallucinations.  He was alert and oriented and his insight 
and judgment were fair.  The examiner rendered a diagnosis of 
depressive disorder NOS and assigned a GAF score of 51.  

At the time of an April 2000 visit, the Veteran was noted to 
be calm and cooperative and his speech had a normal rate, 
rhythm, and tone.  His mood was depressed and his affect was 
euthymic.  He had no suicidal or homicidal ideations and no 
audio or visual hallucinations.  He was alert and oriented 
times 4.  His insight was fair and his judgment was fair to 
good.  A diagnosis of depressive disorder, NOS, with history 
of major depressive disorder was rendered.  The examiner 
assigned a GAF score of 51.  

At the time of a November 2002 VA examination, the Veteran 
reported having nightmares three to four times per week.  He 
would awake in a cold sweat.  He averaged four to five hours 
per night of sleep.  The Veteran reported intrusive thoughts 
about his military experiences.  He was easily startled by 
loud banging noises.  He avoided crowds and did not go to 
restaurants.  The Veteran would go to a large store with a 
friend but would get out quickly.  He avoided watching war 
movies.  

The Veteran indicated that he lived alone and had been 
married once but was divorced.  He was not dating anyone.  He 
had worked for VA for 25 years and was the lead file clerk.  
He denied any work-related difficulties.  The Veteran 
indicated that when he was not at work he stayed to himself.  
He visited with a friend and on occasion but not very often.  

Mental status examination revealed he was casually groomed 
and extremely anxious throughout the interview.  His palm was 
moist when he was greeted.  He was fully cooperative and gave 
no reason to doubt the supplied information.  Eye contact was 
limited and his speech was within normal limits with regard 
to rate and rhythm.  The predominant mood was one of marked 
anxiety and affect was appropriate to content.  The Veteran's 
thought processes and associations were logical and tight and 
no loosening of associations was noted, nor was confusion.  
No gross impairment in memory was observed and the Veteran 
was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  The Veteran's insight was adequate as was 
judgment.  He denied any suicidal or homicidal ideation.  The 
examiner rendered a diagnosis of chronic PTSD and assigned a 
GAF score of 48.  

At the time of a March 2002 visit, the Veteran indicated that 
he was doing "real good".  He noted that he and his 
supervisor had talked things out and had a new understanding.  
He did not get involved with other's problems or in others 
solving problems.  There were no suicidal or homicidal 
ideations and no psychosis.  His PTSD symptoms were stable.  
He was employed and had had a significant decrease in 
occupational related distress.  He maintained family 
relationships and contacts and worked in the yard, to include 
involving himself in activities that he enjoyed.  The Veteran 
reported feeling more confident about himself with improved 
interpersonal interactions with peers and co-workers and his 
supervisor.  The examiner noted that the Veteran was smiling, 
had frequent eye contact, and was engaging.  He assigned a 
GAF score of 51.  

At the time of an October 2002 visit, the Veteran was 
diagnosed as having PTSD with a GAF score of 51 being 
assigned at that time.  

At the time of a July 2003 VA examination, the Veteran 
reported that he was bothered by the incidents he witnessed 
in service very often.  He indicated that he was working full 
time.  He had middle insomnia.  He described his energy as 
pretty good.  The Veteran stated that his appetite was not 
good and that he had lost weight.  He reported doing yard 
work, going fishing, and visiting friends after completing 
work.  He did not like to be around large crowds.  His 
intrusive symptoms were happening very often and his sleep 
problems were intermittent.  All other problems were 
infrequent.  

The Veteran noted having had to take some days off from work 
last year.  Subjective complaints focused mainly around 
intrusive memories.  He stated that he would meet with 
friends and indicated he had done well at work.  The Veteran 
reported having gotten angry at work on one occasion where 
words were used.  He indicated that he solved the situation 
by physical distance for a short while to regain his 
composure.  

The Veteran noted that he had been divorced for five years.  
His children were all grown and he liked to meet with some 
friends and go fishing.  There was no history of suicide 
attempts.  The Veteran functioned well at work and maintained 
his own house and looked after things at the house.  His work 
and social adjustment seemed to be pretty well.  

Mental status examination revealed he was casually dressed 
and kept good eye contact.  His speech was normally 
articulated and fluent.  The content was centered on 
describing life situations as well as his current symptoms.  
The description was coherent.  The Veteran appeared to have 
some problems with memory.  There were no hallucinations, 
delusions or ideas of reference.  His mood was described as 
anxious at times.  His affect was somewhat anxious and tense 
during the interview; however, it was relaxed later on and 
showed a euthymic affect.  There was no suicidal or homicidal 
ideation.  The Veteran was oriented times three.  His 
cognition was intact in general.  There was no impulse 
control problem.  A diagnosis of adjustment disorder with 
anxiety and mild depressive symptoms was rendered.  The 
examiner assigned a GAF score of 65.  

At the time of a March 2005 VA outpatient visit, the Veteran 
was diagnosed as having PTSD, with a GAF score of 55 being 
assigned at that time.  In September 2005, the Veteran was 
again diagnosed as having PTSD, with a GAF score of 71 being 
assigned.  In April 2006, he was again diagnosed as having 
PTSD, with a GAF score of 55 being assigned at that time.  A 
diagnosis of PTSD with a GAF score of 55 was again reported 
at the time of October 2006 and April 2007 outpatient vests.  

The Veteran was afforded an additional VA examination in July 
2007.  At the time of the examination, he reported that he 
became very stressed "by things coming at me" and believed 
the stress had caused him to resume smoking.  The Veteran 
stated that he was divorced and lived alone.  He had had a 
girlfriend for the past two years, though he reported it 
might not last much longer.  He also noted spending time with 
his father and helping him with his chores.  He also spent 
time with his mother and sometimes with two of his three 
brothers.  The Veteran had two sisters, one he saw two to 
three times per month, and the other every six months.  He 
did not attend church but associated with several co-workers.  
He used to hunt and fish but he no longer hunted and had only 
fished one time about a month ago.  He had passive suicidal 
ideation but no intent and he denied any homicidal ideation.  
He was noted to function adequately at work and in social and 
family relations but the latter appeared to be tentative and 
uncommitted.  His relationships did not bring him the depth 
of satisfaction, joy, or sense of well-being that might be 
expected for a man at this time in his life.  

Mental status examination revealed no apparent thought 
disorders, hallucinations, or delusions.  Thought processes, 
content, focus, rate and rhythmn of speech were all within 
normal limits.  He maintained some good eye contact.  
Initially, the Veteran appeared quite depressed, bland, 
guarded, perhaps almost evasive on his answers.  As the 
session progressed, he smiled occasionally and became 
considerably more present in the session, which seemed 
difficult for him to do and substantiated the tentativeness 
that seemed to pervade all of his social and family 
relationships.  

The Veteran acknowledged suicidal ideation from time to time 
but denied intent or history of intent or history of 
attempts.  He also denied homicidal ideation.  He was 
casually dressed with appropriate hygiene.  The Veteran 
showed every sign of being able to perform activities of 
daily living.  He was oriented times four.  Short and long 
term memory were intact.  There was no obsessional or 
ritualistic behavior.  Speech was within normal limits.  He 
seemed to relax as the session progressed.  The Veteran was 
initially clearly anxious but did not complain of panic or 
anxiety attacks.  His mood was depressed throughout the 
session which inhibited spontaneous and creative responses, 
which contributed to the sense that he was guarded about his 
responses.  Axis I diagnoses of chronic PTSD and severe 
chronic major depression were rendered.  The examiner 
assigned a GAF score of between 48 and 51.  The examiner 
noted that the Veteran's quality of life in terms of family, 
social, and personal relationships, and his leisure and 
recreational pursuits, had declined since the last VA 
examination.  His depression had also worsened in terms of 
demoralization and meaninglessness, and his ability to 
tolerate stress had also declined as evidenced by his relapse 
into smoking.  The examiner noted that the Veteran's 
relationships were confined to his siblings and parents.  His 
relationship with his girlfriend was tentative and he only 
had two friends that he saw infrequently.  The Veteran 
reported that his sense of despair and futility had worsened.  
He had shown a reduction in living activities and preferred 
spending most of his time alone at home.  He no longer hunted 
or fished, tended garden, or played a musical instrument.  
Prognosis was improved by the Veteran's participation in the 
PTSD treatment program.  

At the time of a September 2007 outpatient visit, the Veteran 
was again diagnosed with PTSD with a GAF score of 55 being 
assigned at that time.  At the time of a May 2008 VA 
outpatient visit, the Veteran was noted to be well groomed 
and neatly dressed.  He was in a neutral mood state and his 
affect was capable of range.  He had logical and goal 
directed thoughts.  There were no psychotic features and no 
suicidal or homicidal ideation.  The Veteran was alert and 
oriented.  A diagnosis of PTSD was rendered with a GAF score 
of 55 being reported.  

During a January 2009 visit, the Veteran was again noted to 
be well groomed and neatly dressed.  He was in a neutral mood 
state and his affect was capable of range.  He had logical 
and goal directed thoughts.  There were no psychotic features 
and no suicidal or homicidal ideation.  A diagnosis of PTSD 
was again rendered with a GAF score of 55 being assigned.  
The same findings were made at the time of March 2009, May 
2009, and November 2009 visits, with diagnoses of PTSD and 
GAF scores of 55 being assigned.  

As to the Veteran's PTSD symptomatology, the Board finds that 
his PTSD symptoms more closely approximate that necessary for 
a 50 percent disability evaluation throughout the course of 
the appeal.  While the Veteran has had several GAF scores 
higher than 60 and lower than 51 reported during the course 
of the appeal, the overwhelming majority of GAF scores have 
been within the 51-60 range with multiple GAF scores of 51 
and 55 being reported during the course of the appeal.  As 
noted above, such scores are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The Veteran has also 
been shown to have problems with intrusive recollections and 
nightmares, irritability, startle response, and an inability 
to maintain relationships with no more than a few friends or 
close family members throughout the course of the appeal.  As 
such, the criteria for a 50 percent disability evaluation 
have been met throughout the course of the appeal.  

The criteria for an evaluation in excess of 50 percent have 
not been met at anytime.  The Board does note that the 
Veteran was assigned a GAF score of 48 at the time of a July 
2002 VA examination and that he was assigned a GAF score of 
between 48-51 at the time of his July 2007 VA examination, 
however, the Veteran has not been shown to have obsessional 
rituals which interfere with routine activities; or speech 
that is intermittently illogical, obscure, or irrelevant.  
Near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively has 
also not been shown to be present.  The Veteran has also not 
been shown to have spatial disorientation or neglect of 
personal appearance or hygiene at any time.  Moreover, the 
Veteran maintains full-time employment, with little impact on 
his employment due to his service-connected PTSD.  While he 
has little social interaction with others and has been shown 
to have had a drop off in leisure and hobby activities, he 
still maintains relationships with his mother and father and 
his brothers and sisters.  As such, the criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  


Extraschedular Consideration

In exceptional cases, an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has currently been diagnosed as having PTSD.  The 
rating criteria contemplate the symptomatology associated 
with this disorder.  His disability is, thus contemplated in 
the rating schedule.  No exceptional factors have been 
alleged.  The Veteran has not been hospitalized for his PTSD.  
He also maintains full-time employment.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of a higher initial evaluation, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his ability to testify 
at a hearing if so desired, and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

A 50 percent evaluation for PTSD from April 24, 1998 is 
granted.

An evaluation in excess of 50 percent for PTSD at any time is 
denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


